Title: To James Madison from Thomas Gibson, 6 August 1821
From: Gibson, Thomas
To: Madison, James


                
                    Respected sir,
                    Fauquier August 6th 1821
                
                Not having the Honor of being personally acquainted with you, I must beg leave to be excused for troubling you upon a subject, that may prove highly beneficial to me. From the best information that I can collect, there is a considerable estate in England that the family of Gibsons are entitled to and probably can be obtained provided the necessary testimony can be exhibited to satisfy that this family is of that line—and presuming that Mrs Madison (your mother) (if still living) has some recollection of them, I must beg leave to request of you to make the requisite enquiry, and should she have any recollection of them, to take her deposition, authenticated in such form as you may deem sufficient to obtain the same. The property alluded to was in possession of Edmund Gibson of England; and William Gibson of Scotland Brothers to Jonathan Gibson my great Grandfather who had but one Son, (named Jonathan) who was father, to my father also named Jonathan—the said Edmund & William having died without issue.
                Your compliance will singularly oblidge Dr sir Your Mo respectful & obdt Humble Servt.
                
                    Thomas Gibson
                
                
                    My address
                    Elk Run Church
                    Fauquier County
                
            